PER CURIAM.
This is an interlocutory appeal from an order on pleadings and for discovery. The suit was for divorce by a wife against her husband, in which she joined as defendants seven corporations. The corporations have appealed from an order denying their motion for dismissal and ordering the defendant husband to produce documents including certain records of the corporations.
The complaint was wholly lacking in allegations to state a cause of action against the defendant corporations, ■ and the only relief asked against them was a restraining order to enjoin sale of their assets. The corporations should have been dismissed, and the order appealed from is reversed to that extent. In the interest of justice, however, the dismissal of the corporations should be accompanied by leave granted to the plaintiff to amend the complaint.
We affirm the discovery order which was directed to the individual defendant and which included production by him of certain records of the corporations. The defendant to whom the order for production was addressed has not complained or appealed. No abuse of discretion has been made to appear.
The order appealed from is affirmed in part and reversed in part, in the respects hereinabove set out, and the cause is remanded for further proceedings.